 



EXHIBIT 10.2

 

PATENT AND TECHNOLOGY PURCHASE AGREEMENT

 

This Patent and Technology Installment Purchase Agreement (the “Agreement”) is
made as of the 4th day of May, 2018 (the “Effective Date”), by and among M&R
Development, Inc., an Iowa corporation, having a principal place of business at
61 Smith Circle, Algona Iowa, 50511 (“M&R”), Clean Power Technology LLC, an Iowa
limited liability company, having a principal place of business at 61 Smith
Circle, Algona, Iowa, 50511 (“CPT”), (M&R and CPT, the “Seller”) and American
Power Group, Inc., an Iowa corporation, with a principal place of business at
2503 E. Poplar Street, Algona, Iowa 50511 (the “Buyer”), each referred to herein
individually as a “Party” and collectively as the “Parties”.

 

RECITALS

 

Seller, the owner of certain Patent Rights (defined herein), and DF Technology
(defined herein) necessary to build, maintain, and operate the Systems (defined
herein), including Intellectual Property (defined herein) pertaining to the Tier
1 through Tier 4 emission test program and all other emissions tests results and
approvals, together with the Patent Rights and DF Technology, collectively
encompassing and defined herein as the Intellectual Property Rights, and for
consideration described herein, desires to sell the Intellectual Property Rights
to Buyer for use in connection with the commercial development, manufacture,
distribution and sale of the Systems, upon conditions specified herein.

 

Buyer, having the capability to commercially develop, manufacture, distribute,
and sell Systems as contemplated herein, desires to purchase the Intellectual
Property Rights, and, upon the occurrence of certain conditions specified
herein, will purchase such Intellectual Property Rights from Seller.

 

For good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Parties hereby agree as follows:

 

1. Definitions.

 

1.1 “DF Technology” shall mean dual fuel technology.

 

1.2 “Intellectual Property” shall mean any intellectual or proprietary rights in
any jurisdiction in the world under any patents (including any patent
application, registration, extension, reexamination, reissue, continuation,
continuation-in-part or renewal patents), copyrights (including any registration
thereof), mask work rights, Trade Secrets, trademarks (including any
applications, registrations and the goodwill associated therewith), trade dress,
droit moral, or foreign equivalents of the foregoing, and any other proprietary
rights of any nature.

 

1.3 “Intellectual Property Rights” shall collectively mean the Patent Rights, DF
Technology, and Intellectual Property.

 

 1 

 

 

1.4 “Patent Rights” shall mean: (i) the U.S. Patent number 6,003,478, issued
12/21/1999; (ii) the U.S. Patent application 13/207,222 filed on 08/10/2011;
(iii) the U.S. Patent Application 62/387,352 filed on December 23, 2015; (iv)
the U.S. Patent application 15/386,924 filed on 12/21/2016; and (v) the U.S.
Patent application 62/637,902, filed on 03/02/2018; and (vi) the equivalent of
any of the foregoing patent or patent applications including any divisional,
continuation and continuation-in-part thereof, or any foreign patent application
or Letters Patent or the equivalent thereof issuing thereon or reissue,
reexamination or extension thereof, as may be further described in Appendix A.
The term “Patent Rights” shall also include any patent owned or otherwise
controlled by Seller involving or relating to hydrogen, methane, and/or other
alternative fuels, which patent issues or for which application is filed during
the Escrow Period (as hereinafter defined), it being understood that any such
patent is included in, and covered by, the Right to Use (as hereinafter defined)
granted to Buyer herein.

 

1.5 “Stationary DF System” shall mean the stationary dual fuel conversion System
which would infringe at least one of the Patent Rights pending or allowed as of
the time the System is manufactured.

 

1.6 “Sublicensee” shall mean any sublicensee of rights granted to Buyer in
accordance with Section 2 to manufacture, use, import, sell or otherwise exploit
the Vehicular and Stationary DF Systems.

 

1.7 “System” or “Systems” shall mean the Stationary DF System and Vehicular DF
System.

 

1.8 “Technological Information” shall mean Trade Secrets and other information
pertaining to the invention(s) claimed in the Patent Rights that is created and
owned by Seller and is not obligated to any third party and which Seller knows
and reasonably believes is necessary in order for Buyer to utilize the rights
granted hereunder, as further described in Appendix B.

 

1.9 “Technology Transfer Date” shall mean the date on which Buyer has paid
Seller the entire Cash Payment.

 

1.10 “Territory” shall mean worldwide.

 

1.11 “Trade Secret(s)” means any information including formulas, patterns,
compilations, reports, records, research data, programs, devices, methods,
know-how, negative know-how, techniques, raw material properties and
specifications, formulations, discoveries, ideas, concepts, designs, technical
information, drawings, data, customer and supplier lists, information regarding
customers (including, without limitation, customer preferences), buyers and
suppliers, distribution techniques, production processes, research and
development projects, marketing plans, financial information, investment
information, legal, business and financial structure and operations, and other
confidential and proprietary information or processes which: (a) derives
independent economic value, actual or potential, from not being generally known
to the public or to other persons who can obtain economic value from its
disclosure or use; and (b) is the subject of efforts that are reasonable under
the circumstances to maintain its secrecy.

 

 2 

 

 

1.12 “Vehicular DF System” shall mean the vehicular dual fuel conversion System
which would infringe at least one of the Patent Rights pending or allowed as of
the time the System is manufactured.

 

2. Right to Use Intellectual Property Rights During Escrow Period. Subject to
the terms and conditions of this Agreement, Seller hereby grants to Purchaser a
sole and exclusive, worldwide, perpetual, irrevocable right and license, with
the unlimited right to sublicense, to make, use, copy, sell and offer to sell,
import, export, manufacture, distribute, operate, lease, supply, market,
advertise, practice in any manner, and/or otherwise commercialize the
Intellectual Property Rights, in any manner and for any purpose (the “Right to
Use”) during the Escrow Period (defined herein). For avoidance of doubt, the
Right to Use during the Escrow Period (and all sublicenses granted thereunder,
if any) automatically terminates if any installment payment under this Agreement
is not made in accordance with the terms herein and is not paid during the cure
period set forth in Section 9.1 hereof.

 

3. Installment Terms. Seller hereby grants to Buyer the exclusive right to
purchase and, contingent upon payment of the Purchase Price (defined herein),
Seller does hereby sell to Buyer (without additional consideration), the
Intellectual Property Rights on contract for a total of $6,030,000 (the
“Purchase Price”), payable pursuant to the following installment terms:

 

(a) $1,030,000 which is the agreed upon outstanding balance of the Amended and
Restated December 1, 2009 Promissory Note between M&R and Buyer, and due to
Buyer shall be deemed fully paid as of the earlier of (i) the Technology
Transfer Date and (ii) the termination of this Agreement due to an event of
default by Buyer, and shall be deemed fully satisfied and released; and

 

(b) $5,000,000 (the “Cash Payment”) to be paid as follows: (i) $100,000 to
Seller on the date of execution of this Agreement; and (ii) the remainder
payable to Seller over five (5) years pursuant to subsections (i) through (vii)
below. During each of the first four (4) years Buyer shall pay the greater of A)
at least two percent (2%) of the Purchase Price in the aggregate amount of
$120,600.00 each year (the “Minimum Payment”) or B) the per System payments as
follows:

 

  (i) Year 1 and 2: $1,000 per Vehicular DF System sold and $3,000 per
Stationary DF System sold by Buyer or any Sublicensee. The foregoing System
payments would apply to year 3 and year 4 following the effective date of the
Purchase Agreement, subject to the Buyer meeting the minimum thresholds set
forth in subsections (ii) and (iii) below.         (ii) If cumulative payments
to Seller at end of year 2 are less than $625,000, then during year 3 payments
shall be $2,000 per Vehicular DF System sold and $6,000 per Stationary DF System
sold by Buyer or any Sublicensee.

 

 3 

 

 

  (iii) If cumulative payments to Seller at end of year 2 are at least $625,000
but less than $1,250,000, then during year 3 payments shall be $1,500 per
Vehicular DF System sold and $4,500 per Stationary DF System sold by Buyer or
any Sublicensee.         (iv) If cumulative payments to Seller at end of year 3
are less than $2,750,000, then payments shall be $3,000 per Vehicular DF System
sold and $9,000 per Stationary DF System sold by Buyer or any Sublicensee.      
  (v) In the fifth year, if cumulative payments to Seller toward the Cash
Payment at end of year 4 are less than $5,000,000 then Buyer will pay the
remaining balance in four, equal, quarterly installments during year 5.        
(vi) Notwithstanding anything contained herein to the contrary, and pursuant to
Section 11 below, if the V6000 Vehicular and S6000 Stationary DF Systems do not
perform per the performance specifications attached hereto as Appendix C, the
Cash Payment will be reduced to $4,500,000, paid in accordance with the terms
herein.         (vii) Notwithstanding anything contained herein to the contrary,
during the Escrow Period, Buyer may at any time pre-pay the remaining balance of
the Cash Payment to Seller without the prior written consent of Seller. If Buyer
pre-pays the Cash Payment on or before the first anniversary of the Effective
Date, then the Cash Payment amount shall be discounted by ten percent (10%). If
Buyer pre-pays the Cash Payment after the first anniversary of the Effective
Date but before the second anniversary of the Effective Date, then the Cash
Payment amount shall be discounted by five percent (5%).

 

4. Payment Due Dates. Buyer shall maintain adequate records of sales in
accordance with industry standards. Each quarter during the Escrow Period, Buyer
shall submit to Seller within thirty (30) days of quarter end a report of sales
of Vehicular DF Systems and Stationary DF Systems sold during the previous
calendar quarter with payment due forty-five days (45) days after the end of the
quarter.

 

5. Security, Intellectual Property Maintenance, Prosecution and Funding. As
security for the payment of the Purchase Price, until the Purchase Price has
been paid in full in accordance with Section 3 herein, fully executed assignment
documents for transferring all right, title, and interest in the Technology
Rights, inclusive of the Patent Rights and DF Technology, in the form attached
hereto as Appendix E (the “Assignment Agreement”) will be held in escrow by
Seller’s counsel, Brown Winick Law Firm, 666 Grand Avenue, Suite 2000, Des
Moines, Iowa 50309 (the “Escrow Period”). During years 1-5 of the Escrow Period,
Seller will retain all prosecution rights and responsibilities relative to the
Patent Rights and any new developments or improvements thereto that may be
developed by or on behalf of Seller. Prosecution will be conducted by the legal
representatives of Seller’s choice, at Seller’s direction; provided, however,
that during the Escrow Period Seller (or its legal representative) shall: (i)
copy Buyer on patent prosecution documents that are received from or filed with
the United States Patent and Trademark Office and foreign equivalent, as
applicable; (ii) provide Buyer with copies of draft submissions to the USPTO
prior to filing of the same; and (iii) give good faith consideration to the
comments and requests of Buyer or its patent counsel. U.S. patent prosecution
and maintenance fees will be shared equally by the parties. Any new
international rights Buyer wishes to pursue will be funded solely by Buyer, and
prosecuted by Seller. Provided Buyer has fully complied with Section 3 herein,
on the last day of the Escrow Period, the Patent Rights will be released to the
Buyer.

 

 4 

 

 

6. Transfer of Intellectual Property Rights. The Seller hereby assigns,
irrevocably and unconditionally, to the fullest extent permitted by law under
any interpretation of the relationship between the Parties, all of its right,
title and interest in and to the Technology Rights, such assignment to be
effective as of 5 p.m. Iowa time on the Technology Transfer Date, and subject
only to the prior receipt by the Seller of the Purchase Price on or before the
Technology Transfer Date. Promptly upon request by the Buyer and at the Buyer’s
expense, at any time on or after the Technology Transfer Date, the Assignment
Agreement will be released by the escrow agent, and Seller shall execute and
deliver all bills of sale, patent applications, copyright registrations,
assignments, agreements and other instruments and take such reasonable actions
as the Buyer may deem helpful to fully vest good and marketable title to the
Technology Rights in the Buyer, free and clear of all liens, encumbrances and
other restrictions of any sort, or to evidence such vesting. If and only if the
Seller has received the Purchase Price on or before the Technology Transfer
Date, and the Buyer is unable, after reasonable effort, to secure the Seller’s
signature on any such bill of sale, application, registration, assignment,
agreement or other instrument, the Seller hereby irrevocably designates and
appoints the Buyer and its duly authorized representatives as the Seller’s agent
and attorney-in-fact to execute and/or file any such bill of sale, application,
registration, assignment, agreement or other instrument and to do all other
lawfully permitted acts to vest good and marketable title to the Technology
Rights in the Buyer, free and clear of all liens, encumbrances and other
restrictions of any sort, and to further the prosecution and issuance of letters
patent, copyright registration and other forms of intellectual property
protection with the same legal force and effect as if executed by the Seller.

 

7. Sublicenses. Buyer is granted the right to grant sublicenses. For any
Sublicenses granted by Buyer before the Cash Payment is fully paid: (i) to the
extent that such sublicense has an upfront fee, Buyer shall remit to Seller
thirty-five percent (35%) of such upfront fee paid to Buyer during the Escrow
Period which payment shall be applied towards the Cash Payment and any annual
minimums; (ii) to the extent that such Sublicensee pays royalties or other fees
to Buyer during the Escrow Period based on the number of Systems sold, the
payment structure under Section 3(b) shall apply and any such payments shall be
applied towards the Cash Payment and any Minimum Payment required under Section
3(b), and the Sublicensee shall be required to provide reports and maintain
records on the same schedule as Buyer hereunder; and (iii) to the extent that
such Sublicensee pays royalties or other fees to Buyer during the Escrow Period
on a basis other than the number of Systems sold, Buyer shall remit to Seller
thirty-five percent (35%) of such royalties and fees received which payment
shall be applied towards the Cash Payment and any annual minimums.

 

 5 

 

 

8. Additional Rights and Obligations.

 

8.1 No Transfers by Seller Prior to Technology Transfer Date. The Seller agrees
that, at all times prior to the Technology Transfer Date or prior to Default by
Buyer for which Seller terminates this Agreement in accordance with section 9 of
this Agreement, whichever is first, neither Seller nor any of its stockholders,
directors, officers or other representatives shall, directly or indirectly: (i)
initiate, solicit, encourage or otherwise facilitate (including by way of
furnishing information) any inquiries or the making of any proposal or offer
with respect to any sale, license, transfer or other disposition involving (x)
the Patent Rights, any Technological Information, Intellectual Property Rights
or any other proprietary technology or information owned by Seller and which
relates in any way to the Patent Rights, Intellectual Property, or the
Technological Information (all of the foregoing, whether created prior to the
Effective Date of this Agreement or thereafter, the “Technology Rights”), or (y)
a majority of the outstanding capital stock of the Seller; or (ii) enter into
any agreement, letter of intent or similar contract or commitment contemplating
or otherwise relating to any such sale, license, transfer or other disposition
of the Technology Rights or a majority of such outstanding capital stock.

 

8.2 Negative Pledge. Without limiting the generality of the foregoing, Seller
shall not sell, transfer, assign, license, in whole or in part, mortgage,
pledge, lease, grant a security interest in, or encumber any of the Technology
Rights, including, without limitation, the following: (a) any and all Trade
Secrets, and any and all Intellectual Property Rights now or hereafter existing,
created, acquired or held; (b) all Patent Rights, patents, patent applications
and like protections, including, without limitation, improvements, divisions,
continuations, renewals, reissues, extensions and continuations-in-part of the
same; (c) any and all claims for damages by way of past, present and future
infringements of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above; and (d) any and all licenses
or rights to use any of the Technology Rights, including but not limited to the
patents and patent applications in Appendix A.

 

8.3 Specific Performance. Each Party recognizes that irreparable injury, which
could not be adequately compensated by money damages, may result to the other
Party if such Party breaches any of the promises it has made in this Section 8,
and that the other Party is relying on those promises. Each Party therefore
agrees that in the event of its breach or threatened breach of any of those
promises, the other Party shall be entitled to injunctive or other equitable
relief restraining such breach or threatened breach, without having to prove
(beyond entering this Agreement into evidence) either the fact of irreparable
injury or the inadequacy of money damages. Such relief shall be without
prejudice to any other remedy to which either Party may be entitled.

 

 6 

 

 

9. Default.

 

9.1 Events of Default. Unless Buyer has otherwise cured such default as set
forth in this Section 9.1, the following shall each constitute an event of
default pursuant to this Agreement: (i) if Buyer fails to pay any installment;
(ii) during any of years 1-4 of the Escrow Period, Buyer fails to pay the
Minimum Payment pursuant to Section 3, or (iii) during year 5 of the Escrow
Period, Buyer fails to make any installment payment pursuant to Section 3. Buyer
shall have thirty (30) days to cure an event of default upon receipt of written
notice of such event of default from Seller, except that such option to cure
shall not apply if there have been two prior notices of default in the prior 24
months.

 

9.2 Termination Upon Default. Upon the occurrence of an event of default, Seller
may terminate this Agreement by delivering written notice to Buyer specifying
such event of default and the date of termination (which may be effective
immediately or such later date determined in Seller’s discretion).

 

9.3 Effect of Termination. Upon termination, Buyer shall have no further rights
under this Agreement, shall forfeit any payments previously made pursuant to
this Agreement, the Right to Use granted pursuant to Section 2 shall terminate,
and Buyer shall have no further right, title, or interest of any sort in the
Intellectual Property Rights. Upon termination, Seller shall have the right to
sell the Intellectual Property Rights to any other party, any non-compete or
other similar obligations made by Seller (or its affiliates) to Buyer shall
terminate, and Seller shall owe no further obligation to Buyer.

 

10. Assignment. Upon the date that the Purchase Price has been fully paid to
Seller, escrow agent, Brown Winick Law Firm, will release to Buyer the executed
assignment documents assigning all of Seller’s rights, title and interest to the
Patent Rights and DF Technology to Buyer.

 

11. Completion of Technical Development of S6000 Stationary DF System and V6000
Vehicular DF System.

 

11.1 Buyer Assumption of Development Efforts. Buyer will fund up to a maximum of
$1,060,000 for the development of the V6000 Vehicular DF and the S6000
Stationary DF Systems, in accordance with the budget set forth on Appendix D
attached hereto. Seller shall obtain the prior written approval of Buyer for all
expenditures associated such development and shall provide copies to Buyer of
all invoices associated with such expenditures. Seller will be responsible for
any development costs that exceed $1,060,000 pursuant to this Section 11.1.

 

11.2 Seller’s Full Time and Attention. As provided in the agreements described
in Section 12, Mike Schiltz shall devote substantially all of his working time
and attention and shall exert his commercially reasonable best efforts,
knowledge, skill and energy to the development of the V6000 Vehicular Dual Fuel
Product and the S6000 Stationary Dual Fuel Product during the Escrow Period.

 

12. Consulting, Staffing, and Management Agreements. Buyer wishes to retain
certain services from Mike Schiltz to which M&R, and/or Clean Fuel Solutions,
CPT and/or their respective successors and assigns will not object. Terms for
such service to be determined by separate agreement between those parties and
evidenced by an employment agreement to be executed by Mike Schiltz upon
execution of this Agreement.

 

 7 

 



 

13. Non-compete. Upon execution of this Agreement, a non-competition agreement
shall be executed by Seller and Michael Schiltz. The non-competition agreement
shall remain in full force and effect subject to any event of default which is
not cured pursuant to Section 9.1. Upon payment of the $100,000 noted in Section
3(b)(i) the Sellers will cease all dual fuel sales and marketing efforts. The
Parties agree that any firm purchase orders accepted by Seller before the
Effective Date will be processed by Seller, with proceeds retained by Seller and
that on or after the Effective Date any quoted or pending dual fuel system
orders shall be assigned to the Buyer for fulfillment.

 

14. Inventory. Buyer agrees to purchase, at documented third-party cost, any and
all dual fuel system related inventory held by Seller at closing.

 

15. Confidentiality. Subject to the exclusions and limitations set forth below,
all terms between the Parties are confidential. Neither Party shall disclose to
any third party any of the other Party’s confidential information, inclusive of
the confidential Technological Information, unless required by law, government
agency, court order, civil investigative demands, or needed by a Party to assert
claims under this Letter or defend against claims made against the Party of such
disclosure after the disclosure. Notwithstanding, either Party may disclose any
such information that: (i) becomes generally available to the public, provided
it is not the result of disclosure in violation of this Agreement; (ii) was in
the possession of the recipient at the time of disclosure to the recipient;
(iii) was lawfully received by a recipient from a third party without any breach
of a duty of confidentiality by a Party to this Agreement; or (iv) was developed
independently by a recipient without reference to the confidential information
under this Agreement and not at the direction of a Party to this Agreement. The
Parties further acknowledge that APG is a public reporting company and may be
required to disclose certain information regarding this Agreement and this
transaction under applicable rules and regulations of the Securities and
Exchange Commission but that APG agrees to employ competent consultants to
prevent unnecessary disclosures. This Section 15 shall be binding upon the
Parties and inure to the benefit of their respective successors and assigns.

 

16. Representations and Warranties.

 

16.1 Each Party represents and warrants to the other Party as follows:

 

  (a) Organization. Such Party is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is organized.        
(b) Authorization and Enforcement of Obligations. Such Party: (i) has the
requisite power and authority and the legal right to enter into this Agreement
and to perform its obligations hereunder and (ii) has taken all requisite action
on its part to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder. This Agreement has been duly executed
and delivered on behalf of such Party, and constitutes a legal, valid, binding
obligation, enforceable against such Party in accordance with its terms.

 

 8 

 

 

  (c) Consents. All necessary consents, approvals and authorizations of all
governmental authorities and other persons or entities required to be obtained
by such Party in connection with this Agreement have been obtained.         (d)
No Conflict. The execution and delivery of this Agreement and the performance of
such Party’s obligations hereunder: (i) do not conflict with or violate any
requirement of applicable laws, regulations or orders of governmental bodies,
(ii) do not conflict with, or constitute a default under, any contractual
obligation of such Party, and (iii) do not conflict with or result in a breach
of any provision of the organizational documents of such Party.

 

16.2 Seller warrants to Buyer that:

 

  (a) Litigation. There are no actions, suits, proceedings or investigations
pending or threatened against Seller before any court, government or regulatory
body, agency, commission, official or any arbitrator that is reasonably expected
to have a material adverse effect on Seller’s ability to consummate the
transactions contemplated hereby.         (b) Intellectual Property. As of the
Effective Date Seller: (i) owns all Patent Rights, Technical Information, and
Intellectual Property Rights used by Seller in connection with the performance
of its obligations hereunder; (ii) has received no notice of infringement or
misappropriation of any alleged rights asserted by any other person or entity in
relation to any Patent Rights, Technical Information, or Intellectual Property
Rights to be used by Buyer in connection with the performance of its obligations
hereunder; (iii) is not aware of any patent, Trade Secret or other right of any
other person or entity that could materially adversely affect Seller’s ability
to consummate the transactions contemplated hereby; and (iv) is not aware of any
third party that is infringing or otherwise misappropriating any of the Patent
Rights, Technical Information or Intellectual Property Rights. Seller agrees to
immediately notify Buyer in writing in the event that Seller receives a notice
of the type referred to in clause (ii) above or becomes aware of any patent,
Trade Secret or other right of the nature referred to in clause (iii) above.

 

17. Indemnification.

 

17.1 Seller shall indemnify and hold harmless Buyer and its Affiliates and their
respective directors, officers, employees and agents, and their respective
successors, heirs and assigns from and against all losses, liabilities, damages
and expenses, including reasonable attorneys’ fees and costs, to the extent
resulting from any claims, demands, actions or other proceedings by any third
party arising out of (a) the material breach of any representation, warranty or
covenant by Seller under this Agreement, or (b) the gross negligence or
intentional misconduct of Seller or its Affiliates.

 

 9 

 



 

17.2 Buyer shall indemnify, defend and hold harmless Seller and its Affiliates
and their respective directors, officers, employees, and agents and their
respective successors, heirs and assigns, from and against any liability,
damage, loss or expense (including reasonable attorneys’ fees and expenses of
litigation) incurred by or imposed upon such indemnitees or any one of them in
connection with any claims, suits, actions, demands or judgments by any third
party arising out of any theory of product liability (including, but not limited
to, actions in the form of contract, tort, warranty, or strict liability)
concerning any System made, used, Sold, or performed pursuant to any Patent
Rights or license granted under this Agreement, except to the extent arising as
a result of Seller’s negligent acts or omissions.

 

17.3 Each Party (the “Indemnifying Party”) agrees, at its own expense, to
provide attorneys reasonably acceptable to the other Party (the “Indemnified
Party”) to defend against any actions brought or filed against the Indemnified
Party with respect to the subject of indemnity contained herein, whether or not
such actions are rightfully brought; provided, however, that any Indemnified
Party shall have the right to retain its own counsel, at the expense of the
Indemnifying Party, if representation of such Indemnified Party by counsel
retained by the Indemnifying Party would be inappropriate because of conflict of
interests of such Indemnified Party and any other party represented by such
counsel. The Indemnifying Party agrees to keep the Indemnified Party informed of
the progress in the defense and disposition of such claim and to consult with
the Indemnified Party prior to any proposed settlement.

 

17.4 This Section 17 shall survive the termination of this Agreement.

 

18. Disclaimer of Warranties; Limitation of Liability.

 

18.1 No Warranties. EXCEPT AS SET FORTH IN THIS AGREEMENT, SELLER MAKES NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, CONCERNING THE
PATENT RIGHTS ASSIGNED AND LICENSED HEREUNDER, INCLUDING, WITHOUT LIMITATION,
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NONINFRINGEMENT, VALIDITY OF PATENT RIGHTS CLAIMS, WHETHER ISSUED OR PENDING,
AND THE ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, AND
HEREBY DISCLAIMS THE SAME. SPECIFICALLY, AND NOT TO LIMIT THE FOREGOING, EXCEPT
AS SET FORTH IN THIS AGREEMENT, SELLER MAKES NO WARRANTY OR REPRESENTATION (i)
REGARDING THE VALIDITY OR SCOPE OF ANY OF THE CLAIM(S), WHETHER ISSUED OR
PENDING, OF ANY OF THE PATENT RIGHTS, AND (ii) THAT THE EXPLOITATION OF THE
PATENT RIGHTS OR ANY SYSTEM WILL NOT INFRINGE ANY PATENTS OR OTHER INTELLECTUAL
PROPERTY RIGHTS OF ANY THIRD PARTY.

 

18.2 Limitation of Liability. WITH THE EXCEPTION OF DAMAGES ARISING AS A RESULT
OF A PARTY’S BREACH OF SECTION 15 OR AS A RESULT OF A PARTY’S GROSS NEGLIGENCE
OR INTENTIONAL MISCONDUCT, IN NO EVENT SHALL EITHER PARTY OR ANY OF ITS
AFFILIATES OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS
BE LIABLE TO THE OTHER PARTY OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS FOR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND ARISING IN ANY WAY OUT OF THIS AGREEMENT OR
THE RIGHT OF USE GRANTED HEREUNDER, HOWEVER CAUSED AND ON ANY THEORY OF
LIABILITY, INCLUDING WITHOUT LIMITATION ECONOMIC DAMAGES OR INJURY TO PROPERTY
OR LOST PROFITS, REGARDLESS OF WHETHER EITHER PARTY SHALL BE ADVISED, SHALL HAVE
OTHER REASON TO KNOW, OR IN FACT SHALL KNOW OF THE POSSIBILITY OF THE FOREGOING.

 

 10 

 

 

19. Miscellaneous.

 

19.1 Entire Agreement. This Agreement (including the Appendices attached hereto)
constitutes the entire understanding between the Parties with respect to the
subject matter hereof, and any other written or oral agreement relating to the
subject matter hereof (including, without limitation, that certain Prior License
Agreement (defined herein), is hereby canceled and terminated.

 

19.2 Notices. Any notices, reports, waivers, correspondences or other
communications required under or pertaining to this Agreement shall be in
writing and shall be delivered by hand, or sent by a reputable overnight mail
service (e.g., Federal Express), or by first class mail (certified or
registered), or by facsimile confirmed by one of the foregoing methods, to the
other party. Notices will be deemed effective (a) three (3) working days after
deposit, postage prepaid, if mailed, (b) the next day if sent by overnight mail,
or (c) the same day if sent by facsimile and confirmed as set forth above or
delivered by hand. Unless changed in writing in accordance with this Section
19.2, the notice address for each of the Parties shall be as follows:

 

If to Seller:

 

M&R Development, Inc.

61 Smith Circle

Algona Iowa, 50511

Attention: ____________________

Telephone: ___________________

 

If to Buyer:

 

American Power Group, Inc.

2503 E. Poplar Street

Algona, Iowa 50511

Attn: CEO

Telephone: (515) 395-1360

 

19.3 Amendment; Waiver. This Agreement may be amended and any of its terms or
conditions may be waived only by a written instrument executed by an authorized
signatory of the Parties or, in the case of a waiver, by the Party waiving
compliance. The failure of either Party at any time or times to require
performance of any provision hereof shall in no manner affect its rights at a
later time to enforce the same. No waiver by either Party of any condition or
term shall be deemed as a further or continuing waiver of such condition or term
or of any other condition or term.

 

 11 

 

 

19.4 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the Parties hereto and their respective
permitted successors and assigns.

 

19.5 Assignment. Neither this Agreement nor any right or obligation hereunder
may be assigned or delegated, in whole or in part, by Buyer without the prior
express written consent of the Seller, with such consent not to be unreasonably
withheld, delayed, or conditioned, provided, however, that Buyer may assign its
rights and obligations hereunder to Dual Fuel, LLC, an Arizona limited liability
company with a principal place of business of 7030 W. Oakland Street, Suite 103,
Chandler, Arizona 85226, at any time without the consent of Seller. Any
permitted assignee shall assume all obligations of its assignor under this
Agreement. Any purported assignment in violation of this Section 19.5 shall be
void.

 

19.6 Force Majeure. Neither Party shall be responsible for delays resulting from
causes beyond the reasonable control of such Party, including without limitation
fire, explosion, flood, war, sabotage, strike or riot, provided that the
nonperforming Party uses commercially reasonable efforts to avoid or remove such
causes of nonperformance and continues performance under this Agreement with
reasonable dispatch whenever such causes are removed.

 

19.7 Use of Name; Press Release.

 

(a) Neither Party shall use the name of the other Party or of any director,
officer, employee, or agent of the other Party or any adaptation thereof in any
advertising, promotional or sales literature, publicity without the prior
written approval of the Party.

 

(b) The Parties have agreed upon a joint disclosure of the nature, general terms
and other agreed aspects of the Agreement in a joint press release in the form
mutually agreed by the parties. The wording of any other press release must be
agreed by both parties in advance of its release. Notwithstanding the foregoing,
each Party shall have the right to issue press releases, immediately and without
prior consent of the other Party, that disclose any information required by the
rules and regulations of the United States Securities and Exchange Commission or
similar federal, state or foreign authorities, as determined in good faith by
independent legal counsel to the disclosing Party; provided, that the disclosing
Party shall notify the other Party of any such disclosure in advance and the
disclosing Party shall seek confidential treatment of any information that the
other Party reasonably requests be maintained as confidential.

 

19.8 Governing Law/Dispute Resolution.

 

(a) Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Iowa, excluding with
respect to conflict of laws and each party irrevocably (i) agrees that any
action or proceeding arising from or relating to this Agreement may be brought
only in the courts of Iowa or the U.S. District Court located in Des Moines,
Iowa, (ii) consents, for itself and in respect of its property, to the
jurisdiction of each such court in any such action or proceeding, and (iii)
waives any objection to proceeding in such venue, including that the forum is
inconvenient

 

 12 

 

 



(b) Dispute Resolution. In the event of any dispute or disagreement hereunder,
each Party agrees that it will appoint a representative, with authority to bind
it to a resolution of the dispute, who will participate in face-to-face
negotiations to attempt to resolve the dispute. If the Parties cannot resolve
any such dispute by mutual agreement within twenty (20) days of either Party
notifying the other of such dispute, either Party may require the matter to be
subject to mediation. The Parties agree that they will participate in good faith
in the foregoing negotiations and mediation (including appointment of a
mediator), which sessions shall take place at the offices of the Party receiving
the notice of dispute, unless the Parties mutually agree upon another location.
The Parties will share the cost of the mediation, except each Party shall bear
its own costs.

 

If the dispute is not resolved by mediation within thirty (30) days after
mediation is elected, then either Party may commence a civil action in any court
of competent jurisdiction. No litigation shall be commenced until at least sixty
(60) days after receipt of notice invoking this dispute resolution clause.
Nothing herein shall preclude the Parties from agreeing to submit any dispute to
arbitration under the Commercial Rules and auspices of the American Arbitration
Association or otherwise, or preclude a Party from attempting to seek injunctive
or provisional relief to enforce this clause or to protect its rights pending
settlement.

 

If the parties elect arbitration, then it shall be held in Des Moines or Iowa
City, Iowa, as the case may be, under the Commercial Rules and auspices of the
American Arbitration Association, by a single arbitrator selected in accordance
with those rules. The costs of the arbitration shall be shared by the Parties,
though each shall bear its own costs. The arbitrator(s) shall have no authority
to award punitive damages. Notwithstanding the foregoing, the Parties reserve
the right to obtain injunctive relief to compel arbitration, enforce an
arbitration award, prevent disclosure of trade secrets, and otherwise protect
its intellectual property from infringement.

 

19.9 Severability. If any provision(s) of this Agreement are or become invalid,
are ruled illegal by any court of competent jurisdiction or are deemed
unenforceable under then current applicable law from time to time in effect
during the Escrow Period it is the intention of the Parties that the remainder
of this Agreement shall not be effected thereby. It is further the intention of
the Parties that in lieu of each such provision which is invalid, illegal or
unenforceable, there be substituted or added as part of this Agreement a
provision which shall be as similar as possible in economic and business
objectives as intended by the parties to such invalid, illegal or enforceable
provision, but shall be valid, legal and enforceable.

 

19.10 Survival. In addition to any specific survival references in this
Agreement, Sections 1, 3, 15, 16, 17, 18, and 19 shall survive termination or
expiration of this Agreement.

 

 13 

 



 

19.11 Interpretation. The Parties hereto are sophisticated, have had the
opportunity to consult legal counsel with respect to this transaction and hereby
waive any presumptions of any statutory or common law rule relating to the
interpretation of contracts against the drafter.

 

19.12 Headings. All headings are for convenience only and shall not affect the
meaning of any provision of this Agreement.

 

20. Confirmation of Termination of Prior Agreement, Mutual Release. The Buyer
and Seller, on behalf of themselves and each of their respective affiliates,

 

(a) each hereby acknowledge and agree that the Exclusive Patent License
Agreement dated June 17, 2009, as amended between M&R and American Power Group,
Inc. (the “Prior License Agreement”) is agreed to be terminated and of no
further force and effect;

 

(b) each hereby irrevocably and unconditionally release and forever discharge
the other Parties and their respective investors, owners, parent companies,
shareholders, members, partners, directors, officers, managers, employees,
agents, representatives, successors, assigns or any person acting on behalf of
each of the foregoing, from and against any and all actions, causes of action,
suits, debts, charges, complaints, claims, liabilities, obligations, judgments,
damages and expenses, whether known or unknown, that such and its respective
investors, owners, parent companies, shareholders, members, partners, directors,
officers, managers, employees, agents, representatives, successors, assigns or
any person acting on behalf of each of the foregoing, has now, has ever had, or
may hereafter have, with respect to the Prior License Agreement that could have
been asserted on or before the Effective Date.

 

[Remainder of page intentionally left blank.]

 

 14 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date first written
above.

 



  SELLER:         M&R DEVELOPMENT, INC.         By: /s/ Michael Schiltz   Name:
Michael Schiltz   Title: President/Owner         CLEAN POWER TECHNOLOGY, LLC    
    By: /s/ Michael Schiltz   Name: Michael Schiltz   Title: President/Owner    
    PURCHASER:         AMERICAN POWER GROUP, INC.         By: /s/ Charles E.
Coppa   Name: Charles E. Coppa   Title: CEO

 

 15 

 

 

